351 S.W.3d 228 (2010)
David WADE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95547.
Missouri Court of Appeals, Eastern District.
October 25, 2010.
Alexandra Johnson, Public Defender, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
David Wade appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable David C. Mason presiding. A jury convicted David Wade of burglary in the first degree and assault in the third degree. The trial court sentenced Wade to fifteen years on the burglary conviction, and one year on the assault conviction.
On appeal, Wade argued that the circuit court erred in denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.